Citation Nr: 0515731	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from November 17, 1941, to May 9, 1942, with the 
Philippine Guerilla from March 8, 1945, to May 19, 1945, and 
with the Regular Philippine Army from May 20, 1945, to March 
29, 1946.  He died in April 1982.  The claimant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  


FINDINGS OF FACT

1.  The veteran died in April 1982 at the age of 63; 
septicemia, secondary to pyelonephritis, electrolyte 
imbalance secondary to chronic renal insufficiency were 
listed as the causes of death on his death certificate.  

2.  During the veteran's lifetime, service connection was not 
established for any disability.  

3.  The record contains no probative medical evidence 
indicating the veteran's death was related to his active 
service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in April 2002.  The letter, required 
following the passage of the VCAA, was mailed to the 
appellant prior to the initial RO adjudication of his claim.  
Thus, she received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Additional 
VCAA letters were mailed in September 2003 and June 2004.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained records from Veterans Memorial 
Medical Center (VMMC) in Manila as well as service medical 
records.  Also, private medical records from North Mindanao 
Medical Center are in the record.  The appellant submitted a 
report from Dr. Perfecto Casino, dated in March 2002.  Dr. 
Casino was asked in October 2002 to submit treatment records, 
but no response was received.  The Board notes that, in 
October 2003, the appellant informed the VA that she had no 
additional records to submit.  She also stated in April 2003 
that Dr. Casino was not able to reconstruct or sign any 
medical document due to his advancing age.

Also in October 2003, the appellant indicated that she was 
interested in being represented by an accredited 
representative.  In a letter dated in June 2004, she was 
advised of the availability of veterans service organizations 
and told how to secure representation.  A previous letter 
also contained this information.  However, no power of 
attorney or declaration of representation has been received.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  In the matter at hand, a medical opinion is not 
required because the evidentiary record does not show that 
the veteran's cause of death was associated with an 
established event, injury, or disease in service, or 
otherwise associated with military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Genitourinary evaluation was normal upon separation 
examination in 1946, and the disabilities resulting in the 
veteran's death were not shown by the probative medical 
evidence until 1982, approximately 36 years following the 
veteran's separation from service.  As discussed below, the 
medical opinion from Dr. Casino is found to have essentially 
no probative.  The duty to notify and assist having been met 
by the RO to the extent required, the Board turns to the 
analysis of the appellant's claim on the merits.


II.  Service connection for the Cause of the Veteran's Death

The appellant, a widow of a Filipino soldier who fought 
during World War II, seeks service connection for the cause 
of the veteran's death.  She advances a theory contained in 
the medical certificate signed by Perfecto Casino, Sr., M.D., 
that the veteran, during his treatment by Dr. Casino 
reportedly from 1947 to 1982, started complaining of swollen 
leg joints that developed into rheumatism and difficulty 
urinating resulting in kidney ailment that ultimately caused 
his death.  Dr. Casino has submitted a signed statement to 
this effect dated in March 2002.  However, upon request, Dr. 
Casino failed to submit any records to support his opinion.  
Therefore, although the appellant's arguments have been 
considered, for the following reasons, based on a lack of 
medical support for this claim, the Board denies the appeal.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312 (2004).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection for certain chronic diseases may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2004).  

At the time of the veteran's death, service connection was 
not in effect for any disability.  His death certificate 
shows he died in April 1982 of septicemia, secondary to 
pyelonephritis, and electrolyte imbalance secondary to 
chronic renal insufficiency.  

Service medical records show that the veteran had no 
complaints or findings of septicemia, secondary to 
pyelonephritis, or electrolyte imbalance secondary to chronic 
renal insufficiency.  The genitourinary system was described 
as normal on evaluation in March 1946.

Records from Northern Mindanao Medical Center show treatment 
in early April 1982 for acute renal failure, among other 
conditions.  Records from VMMC show that the veteran was 
treated as an inpatient in later April 1982 for azotemia 
secondary to gouty neuropathy, and chronic renal 
insufficiency due to end stage kidney failure.  He died at 
this facility.  

As noted, Dr. Casino has alleged that the veteran was treated 
by him since 1947.  The doctor opined that the veteran had 
swollen leg joints, which developed into rheumatism and 
difficulty urinating, and a kidney ailment that led to his 
death.  He has failed to submit documentation of any 
treatment of the veteran despite a request from the RO to do 
so in October 2002.  The appellant has stated that Dr. Casino 
was not able to reconstruct or sign any medical document due 
to his advancing age.

As noted, the records do not show treatment for the cause of 
the veteran's death until 1982.  There are no records of 
actual treatment at any time prior to 1982.  As to Dr. 
Casino's statements, the Board notes that the lack of actual 
treatment records make this opinion unreliable.  The opinion 
is less credible, still, considering the RO has referenced a 
licensed physician's guide showing Dr. Casino was not a 
licensed physician until 1951.  

Again, the service medical records are negative for 
complaints related to chronic renal insufficiency or any of 
the causes of death listed in the death certificate.  There 
are no additional medical records in the veteran's file from 
the time of his discharge in 1946 until 1982 that show of any 
complaints related to the causes of death.  There is no 
probative evidence showing that the condition causing the 
veteran's death had its onset during active service or is 
related to any in-service disease or injury.  Inasmuch as Dr. 
Casino does report his opinion of a history of related 
problems since service, and then notes a relationship between 
the swollen legs, urination, rheumatism and death, and states 
that the veteran was his patient since 1947, this opinion is 
not persuasive.  The statement, dated in 2002, was that the 
veteran essentially had been treated since 1947.  But 
admittedly, no records of treatment could be produced dated 
since that time.  Thus, this opinion is unsupported and 
simply unpersuasive as to the alleged start of treatment in 
1947 or at any time prior to 1982.  

In this regard, an opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Here, as Dr. Casino apparently based 
his opinion solely upon reported history provided by unknown 
sources, and the unsubstantiated statement that treatment 
began in 1947, without medical records of treatment, his 
opinion regarding the possibility of a nexus between the 
veteran's death and service is insufficient.  

Inasmuch as the appellant urges in written statements and 
testimony that the veteran's death was due his service, she 
is not qualified to express an opinion regarding any medical 
causation of the veteran's conditions which led to the his 
death.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
and the appellant's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

Clearly, nor may service connection be granted on a 
presumptive basis.  Under Section 1101, certain disorders may 
warrant service connection if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  In this case, the first 
objective evidence of disability was years after service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against any finding of a 
basis to link the veteran's death with his period of service.  
Accordingly, the preponderance of the evidence is against the 
grant of service 


connection for cause of death, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


